DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed February 4, 2021 has been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “carrier” and “carrier body”, wherein the “seat base being engaged with the carrier body”, as recited in claim 16; and “a vehicle, a stroller or a dining chair”, as recited in claim 17; and “the seat base is formed as a part of the carrier body”, as recited in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show a carrier, a carrier body, the carrier being a vehicle, a stroller or a dining chair, and the seat base being formed as part of the carrier body, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vallentin (20080252122).
Note a rotatable safety seat, comprising:  a seat body (1); a seat base (2); and a rotation component (12, 13) being engaged with the seat body and slidably connected on the seat base; wherein the seat body being shifting and rotating on the seat base via a sliding movement of the rotation component.
Regarding claim 2, note the rotation component comprises a first movable end (12) and a second movable end (13) linked with and spaced from each other, the seat body is slidably connected with the seat base via engaging with the first movable end and the second movable end.
Regarding claim 3, note a motion path of the first movable end is crossed by a motion path of the second movable end.  See Figures 1-3.
Regarding claim 4, note the rotation component comprises a first sliding portion (12) and a second sliding portion (13), the first sliding portion is slidably disposed on the seat base to be the first movable end, the second sliding portion is slidably disposed on the seat base to be the 
Regarding claim 5, note the first sliding portion is engaged with the seat base in a slidable manner.  See Figure 2.
Regarding claim 6, note the second sliding portion is engaged with the seat base in a slidable manner.  See Figure 2.
Regarding claim 15, note the seat body comprises a seat portion and a back portion, the back portion is connected to the seat portion, and the seat portion is slidably connected to the seat base via the rotation component.  See Figure 2.

Claims 1-3 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lady et al (20040178669).
Note a rotatable safety seat, comprising:  a seat body (10, 12); a seat base (20, 24, 26); and a rotation component (28, 32, 24”, 24’) being engaged with the seat body and slidably connected on the seat base; wherein the seat body being shifting and rotating on the seat base via a sliding movement of the rotation component.
Regarding claim 2, note the rotation component comprises a first movable end (30) and a second movable end (other 30) linked with and spaced from each other, the seat body is slidably connected with the seat base via engaging with the first movable end and the second movable end.
Regarding claim 3, note a motion path of the first movable end is crossed by a motion path of the second movable end.  Note the linear path of the first, and the arcuate path of the second.
Regarding claim 15, note the seat body comprises a seat portion and a back portion, the back portion is connected to the seat portion, and the seat portion is slidably connected to the seat base via the rotation component.  See Figure 1.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lady et al (20040178669).
Note a carrier (vehicle, as discussed in line 4 of the abstract); a seat base (20, 24, 26) being engaged with the carrier body; and a rotatable safety seat comprising: a seat body (10, 12) detachably connected to the seat base; and a rotation component (28, 32, 24”, 24’) being engaged with the seat body and slidably connected on the seat base; wherein the seat body being shifting and rotating on the base via a sliding movement of the rotation component.
Regarding claim 17, note the carrier is a vehicle, a stroller or a dining chair.  See line 4 of the abstract.
Regarding claim 19, note the rotation component comprises a first sliding portion (24’) and a second sliding portion (other 24’), the first sliding portion is slidably disposed on the seat base, the second sliding portion is slidably disposed on the seat base, and the first sliding portion is linked with the second sliding portion (by 26, 20, 26, 24, 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Lady et al (20040178669).
Lady et al shows all claimed features of the instant invention with the exception of the seat base being formed as a part of the carrier body.
It would have been and obvious matter of choice in design to one having ordinary skill in the pertinent art at the time of filing of the instant invention to modify Lady et al by configuring his seat base such that it is formed as a part of the carrier body.  This modification provides an alternate, equivalent configuration for the seat base wherein no advantage is gained and no problem is solved.  Either configuration performs equally as well as the other.

Allowable Subject Matter
Claims 7-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A child seat that translates and rotates relative to a base is shown by each of Jung et al (10640020), Yamazaki (6431647), Abadilla et al (8702169), Lonstein et al (10449876), and Sipos (6793283)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						/MILTON NELSON JR/September 17, 2021                                   Primary Examiner, Art Unit 3636